DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims

	This Office Action is in response to the remarks and amendments filed on 12/17/2020.  Claims 1, 2, 4-14 and 1-20 are pending for consideration in this Office Action.

Response to Amendment

The objections to the abstract has been withdrawn in light of the amendments filed. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 9/21/2020 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings

The drawings were received on 12/17/2020.  These drawings are unacceptable.
.

Specification
The substitute specification filed 12/17/2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the substitute specifications contains new matter.
The amendment filed 12/17/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0006], the recitation of “by a controller of the air conditioner” is new matter not recited in the original disclosure.  Also, the recitation of “controlling a compressor of an air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor,” is new matter not recited in the original disclosure.
[0007], the recitation of “...“by a controller of the air conditioner” is new matter not recited in the original disclosure.
[0009], the recitation of “...a time period” and “...if the time period,” is new matter not recited in the original disclosure.
[0012], the amendments to the language in paragraph 0012 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0031], the recitation of “...As known to the skilled in the art, the control method is commonly performed by a controller,” is new matter not recited in the original disclosure.
[0032], the recitation of “by a controller of the air conditioner,” is new matter not recited in the original disclosure.  Additionally, the amendments, including deletions, to the language in paragraph 0032 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0037], the amendments, including deletions, to the language in paragraph 0037 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0038], the amendments, including deletions, to the language in paragraph 0038 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0041], the amendments, including deletions, to the language in paragraph 0041 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0042], the amendments, including deletions, to the language in paragraph 0042 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0043], the amendments, including deletions, to the language in paragraph 0043 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0044], the amendments, including deletions, to the language in paragraph 0044 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0051], the amendments, including deletions, to the language in paragraph 0051 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0053], the amendments, including deletions, to the language in paragraph 0053 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.
[0054], the amendments, including deletions, to the language in paragraph 0054 is new matter not recited in the original disclosure and is not deemed to be corrections to an obvious oversight and/or omission.  In fact, the amendment appears to change the context of the disclosure.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112

§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding Claim 1, the recitation of “...controlling, by a controller of the air conditioner, a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor; wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, the exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is controlled to be shut down; and controlling, by the controller of the air conditioner,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the original disclosure is silent to the existence of a 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
 Please amend for clarity.

Regarding Claim 2, the recitation of “...by the controller of the air conditioner,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the original disclosure is silent to the existence of a “controller” to control the air conditioner.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
 Please amend for clarity.

Regarding Claim 7, the recitation of “...wherein, t1 is a time instant when the superheat degree of the vapor injection begins to be greater than the offset value of the superheat degree after t0; if a time period, in which the superheat degree of the vapor injection is greater than the offset value of the superheat degree, ; is greater than a third preset value t, tc is reset to zero and counted again from a next time instant when the superheat degree of the vapor injection begins to be less than the offset value of the superheat degree,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, 
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
 Please amend for clarity.

Regarding Claim 10, the recitation of “...a controller, a compressor, a first heat exchanger, a second heat exchanger, and a gas supply device, which are in communication with each other; wherein the controller is configured to: control a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor, wherein the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, the exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is controlled to be shut down; and control the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the original disclosure is silent to the existence of a “controller” to control the air conditioner.  Additionally, the other amended language is also not found in the original discloser...in particular, where “an exhaust temperature of the compressor” is a parameter of the control method.  The language purporting to shut down the compressor based on a number of parameters was originally recited to “restore the compressor to an operating state.” 

 Please amend for clarity.

Regarding Claim 14, the recitation of “...the controller further controls the compressor,” is not described in the original disclosure such that one skilled in the art would recognize Applicant’s possession of the claimed subject matter.  In particular, the original disclosure is silent to the existence of a “controller” to control the air conditioner.  
Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.
 Please amend for clarity.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

 § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the recitation of “...controlling, by a controller of the air conditioner, a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor; wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value, and during the negative value continuous duration, the exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is controlled to be shut down,” renders the claim unclear in light of the 112 1st rejection above.  Additionally, the recitation of a “controller” and the controller not being adequately supported does not aid in allowing one skilled in the art to ascertain the metes and bounds of the claim.  Also, the remaining claim language that purports to shut down the compressor....without written support does not aid in allowing one skilled in the art to ascertain the metes and bounds of the claim.
Finally, the recitation of “negative value continuous duration” is not defined in the disclosure such that one skilled in the art would necessary know what the limitation means.  The limitation is recited in the disclosure but is not defined in a manner that is useful in the understanding of the purported claimed invention.
The limitations “....wherein, the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value continuous duration of the superheat degree of the injected vapor reaches a second preset value,” and “during the negative value continuous duration, the exhaust temperature of the compressor remains less than a critical value of the exhaust temperature of the compressor, then the compressor is controlled to be shut down,” appear to be in conflict.  
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - A control method of an air conditioner, comprising: controlling, by a controller of the air conditioner,
 a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor;
controlling, by the controller of the air conditioner, the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor - - for clarity.

Regarding Claim 2, the recitation of “...by the controller of the air conditioner,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a controller” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claims 4 and 16, the recitation of “...wherein, the continuous duration of the superheat degree further comprises a time period, in which the superheat degree of the injected vapor is greater than the offset value of the superheat degree continuously, if the time period is less than or equal to a third preset value, the offset value continuous duration is included into the negative value continuous duration,” 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - .wherein, the continuous duration of the superheat degree further comprises a time period - - for clarity.

Regarding Claims 5 and 17, the recitation of “...wherein the third preset value is t, wherein, 0<t≤60s,” renders the claims unclear in light of the inconsistency of the claims and disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - wherein the time period is t, wherein, 0<t≤60s - - for clarity.

Regarding Claims 7 and 19, the recitation of “...wherein, t1 is a time instant when the superheat degree of the vapor injection begins to be greater than the offset value of the superheat degree after t0; if a time period, in which the superheat degree of the vapor injection is greater than the offset value of the superheat degree, ; is greater than a third preset value t, tc is reset to zero and counted again from a next time instant when the superheat degree of the vapor injection begins to be less than the offset value of the superheat degree,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of the conditional language not being adequately described in the specifications does not necessarily provide one skilled in the art the 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - wherein in a heating mode or a cooling mode of the air conditioner, the continuous duration of the superheat degree is the time period - - for clarity.

Regarding Claims 8 and 20, the recitation of “...wherein, in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero; and the reset continuous duration is counted from a time instant when the superheat degree of the injected vapor begins to be less than or equal to the offset value of the superheat degree,” renders the claim unclear in light of the inconsistency of the claims and disclosure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - wherein, in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero - - for clarity.

Regarding Claim 10, the recitation of “...controller, a compressor, a first heat exchanger, a second heat exchanger, and a gas supply device, which are in communication with each other; wherein the controller is configured to: control a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor, wherein the continuous duration of the superheat degree comprises a negative value continuous duration; if the negative value st rejection above.  Additionally, the recitation of a “controller” and the controller not being adequately supported does not aid in allowing one skilled in the art to ascertain the metes and bounds of the claim.  Lastly, the remaining claim language that purports to shut down the compressor....without written support does not aid in allowing one skilled in the art to ascertain the metes and bounds of the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the claim has been interpreted as - - An air conditioner, comprising: a controller, a compressor, a first heat exchanger, a second heat exchanger, and a gas supply device, which are in communication with each other; wherein the controller is configured to: 
control a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor;
 control the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor; 
the air conditioner further comprises a gas supply pipeline, wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger; a second end of the gas supply pipeline is in communication with a gas supply port of the compressor; and at least part of the gas supply pipeline performs heat 

Regarding Claim 14, the recitation of “...the controller further controls the compressor,” renders the claim unclear in light of the 112 1st rejection above.  In particular, the recitation of “a controller” not being adequately described in the specifications does not necessarily provide one skilled in the art the ability to ascertain the metes and bounds of the particular claim limitation. Thus the claim is indefinite.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

All claims not specifically addressed above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 7, 9, 10-14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1).

Regarding Claims 1 and 10, as best understood in light of the 112 rejections above, Jeong teaches an air conditioner [fig 1] comprising: a controller [0067], a compressor [120], a first heat exchanger [130], a second heat exchanger [220], and a 
control a compressor of the air conditioner to be in an operating state or a shutdown state according to a continuous duration of a superheat degree of injected vapor and an exhaust temperature of the compressor [0034-0036; where the compressor is in an operating state];
 the air conditioner further comprises a gas supply pipeline [113; 0038], wherein: a first end of the gas supply pipeline is in communication with an outlet end of the first heat exchanger [130; by inspection at fig 1]; a second end of the gas supply pipeline is in communication with a gas supply port [at least the port supporting valve 154; 0034] of the compressor [fig 1]; and at least part of the gas supply pipeline performs heat exchange with the gas supply device, to increase temperature of a refrigerant in the gas supply pipeline [0032; fig 1].  Jeong does not explicitly teach where the controller is configured to control the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor.
However, Lee teaches a control method of a compressor [page 1, lines 1-2] that controls the compressor to be in a shutdown state according to a number of shutdown times of the compressor [page 2, lines 18-27] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. provide an control that prevents damage to the compressor and reduces the risk of failure.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to control by the controller of the air conditioner, the compressor to be in a shutdown state for maintenance according to a number of shutdown times of the compressor in view of the 
For Clarity, in regard to Claim 1, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above. 

Regarding Claim 11, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches where the gas supply pipeline is provided with at least one of an electronic expansion valve [184], a pressure sensor [186] and a first temperature sensor [185; 0064; 0073].

Regarding Claim 12, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a second temperature sensor [131] is arranged in a discharge pipeline of the compressor [0027].

Regarding Claim 13, Jeong, as modified, teaches the invention of Claim 10 above and Jeong teaches a third temperature sensor [183] is arranged in the gas supply pipeline; and the third temperature sensor is disposed between an electronic expansion valve [184] the outlet end of the gas supply device [182; fig 1].

Regarding Claims 2 and 14, Jeong, as modified, teaches the invention of Claim above and Lee teaches controlling the compressor to be in the operating state continuously when the number of the shutdown times of the compressor is less than or equal to a first preset value; and controlling the compressor to be in the shutdown state 
For Clarity, in regard to Claim 2, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 4 and 16, as best understood, Jeong, as modified, teaches the invention above and Jeong teaches a control method of an air conditioner [0013] where a superheat degree has a time period [0037; 0044; 0046; where duration of superheat control is tracked].
For Clarity, in regard to Claim 4, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claims 6 and 18, Jeong, as modified, teaches the invention above but does not teach where the first preset value is N, wherein, 0<N<2.
However, Lee teaches where a preset value [a compressor stop value] is 0<N<2 [[page 2, lines 18-27]] in order to set a threshold value that indicates possible compressor damage. Thus, the preset value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is a threshold value that indicates possible compressor damage.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide where a first preset value is N, wherein 0<N<2 in order to set a threshold value that indicates possible compressor damage.
For Clarity, in regard to Claim 6, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.
Regarding Claims 7 and 19, Jeong, as modified, teaches the invention above and teaches wherein in a heating mode or a cooling mode of the air conditioner, the continuous duration of the superheat degree is the time period [As modified above, see the rejection of Claim 4 for detailed discussion].
For Clarity, in regard to Claim 7, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Regarding Claim 9, Jeong, as modified, teaches the invention of Claim 1 above and Jeong teaches when the compressor is in a shutdown protection state, maintenance on an electronic expansion valve disposed in the gas supply pipeline of the compressor is performed [As modified above, see the rejection of Claim 10 for detailed discussion].

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Ito et al. (JP2001012808A).

Regarding Claims 5 and 17, as best understood, Jeong, as modified, teaches the invention of Claim 4 above but does not teach wherein the time period is t, wherein, 0<t≤60s.
However, Ito teaches an air conditioner [0001] having where a preset time [for valve flow control] is 90s [0025] in order to set a valve control time that prevents the valve from being over-throttled and stabilize the discharge temperature [0008]. Thus, the third preset value is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is preventing the valve from being over-throttled and stabilizing the discharge temperature.  

For Clarity, in regard to Claim 5, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US2010/0212342) in view of Lee (KR100713823B1) as applied to claims 1 and 10 above, and further in view of Bahel et al. (US5440890).

Regarding Claims 8 and 20, as best understood, Jeong, as modified, teaches the invention above but does not teach where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero.
However, Bahel teaches a heat pump system [col 1, lines 7-10] having where in a heating mode, when the air conditioner performs the defrost mode, the continuous duration is reset to zero [col 7, lines 36-39] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. track a compressor run time and thereby perform a defrost operation when needed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the device of Jeong to have where in a heating mode, when the air conditioner performs the defrost mode, the 
For Clarity, in regard to Claim 8, the method as claimed is carried out during the normal operation of the apparatus of Jeong as modified above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/            Primary Examiner, Art Unit 3763